The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on March 8, 2022. Claims 1-19 are currently pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/540396, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of US Application No. 13/540396 does not provide support for the claim language “independent of changing the rotational speed of the motor drive”. While the disclosure does provide support for the claim language of an actuator “configured to provide a variable reciprocation speed of the inner sleeve within a full reciprocation stroke of the inner sleeve” it is silent regarding the rotational speed of the motor drive. There is no mention of a rotational speed of the motor drive within the disclosure much less whether the rotational speed changes or remains the same. In light of the lack of adequate support or enablement at least claims 10-13 have been afforded the filing date of July 27, 2017.

Drawings
The drawings filed on 3/8/2022 are accepted. In view of the drawings filed on 3/8/2022 the objections made against the drawings in the office action of 12/9/2021 have been withdrawn. 
The drawings filed on 11/22/19 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupling arm (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In view of the response filed on 3/8/2022 clarifying the language of the specification the objections made against the specification in the office action of 12/9/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,629,986 to Ross et al. (Ross) in view of US 2009/0270896 to Sullivan et al. (Sullivan) (all previously cited). 
In reference to at least claim 1 
Ross teaches an apparatus and method for performing ophthalmic procedures which discloses a tissue resecting device comprising: a handle (e.g. 136, Fig. 8) an elongated shaft extending from the handle (e.g. Fig. 9) the elongate shaft including: an outer sleeve (e.g. outer sleeve 150 with aspiration port 146, Fig. 9) and a reciprocating inner resecting sleeve disposed in the outer sleeve (e.g. inner sleeve 18 moves in an oscillating manner to cut tissue as shown in Figs. 3-4; Col. 4, II. 45-49), wherein such reciprocation of the inner resecting sleeve moves a distal end of the inner resecting sleeve across a tissue-receiving window of the outer sleeve between window-open and window-closed positions (e.g. inner sleeve 18 moves in an oscillating manner to cut tissue as shown in Figs. 3-4; Col. 4, II. 45-49); a motor drive in the handle (e.g. 24, Fig. 1 ); and an actuator in the handle coupled between the motor drive and the inner sleeve (e.g. 28/34, Fig. 1) to convert rotational motion from the motor drive to linear reciprocation motion of the inner resecting sleeve relative to the outer sleeve for reciprocating the inner resecting sleeve (e.g. Col. 4, II. 31 -48). Ross does not explicitly teach the inner resecting sleeve extends proximal of the actuator and reciprocates relative thereto. 
Sullivan, in the same field of endeavor, teaches a tissue cutter with differential hardness which discloses a tissue resecting device comprising: a handle (e.g. handle includes elements within housing halves 13-1,13-2,Figs. 1-2C) an elongated shaft extending from the handle (e.g. elongate shaft including 74 and 76 extends from handle, Figs. 1-2C) the elongate shaft including: an outer sleeve (e.g. outer tubular member 76 with resection window 89, Figs. 1-2C) and a reciprocating inner resecting sleeve disposed in the outer sleeve (e.g. inner tubular member 77, Figs. 1-2C moves in an oscillating manner to cut tissue, para. [0065], [0068]-[0069]), wherein such reciprocation of the inner resecting sleeve moves a distal end of the inner resecting sleeve across a tissue-receiving window of the outer sleeve between window-open and window-closed positions (e.g. inner tubular member moves in an oscillating manner to cut tissue, para. [0065], [0068]-[0069]), and an actuator (e.g. translation assembly 61, Figs. 1-2C) in the handle coupled between the motor drive and the inner resecting sleeve to convert rotational motion from the motor drive to linear reciprocation motion of the inner resecting sleeve relative to the outer sleeve for reciprocating the inner resecting sleeve (e.g. translation assembly 61, Figs. 1-2C, rotational motion to linear reciprocation, para. [0062]-[0063]); wherein the inner resecting sleeve extends proximal of the actuator and reciprocates relative thereto (e.g. inner sleeve extends to a proximal end 91 that extends through translation assembly 61, Figs. 2A-2C, para. [0068]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ross with the teachings of Sullivan to include an actuator mechanism within the handle similar to the translation assembly disclosed within Sullivan so that the inner resecting sleeve extends proximal of the actuator and reciprocates relative thereto in order to provide an alternative actuator mechanism for driving the inner sleeve that has been used within similar devices within the art and would have yielded the predictable result of driving the inner sleeve at the appropriate rate to provide tissue extraction.  
In reference to at least claim 2
Ross modified by Sullivan teaches a device according to claim 1. Sullivan further discloses a drive shaft coupled to the actuator (e.g. translation drive shaft 35, para. [0060], Figs. 2A-2C); wherein the actuator converts rotational motion from the motor drive to linear reciprocation motion of the drive shaft (e.g. mates with oscillating translation assembly 61, para. [0062]); and wherein linear reciprocation motion of the drive shaft is transferred to the inner resecting sleeve via a coupling arm (e.g. spur gear 51 “coupling arm” is mechanically coupled to the rotation of shaft 35, para. [0061] and rotation of the spur gear cause rotation of shaft 72, para. [0062], tubular member 77 is coaxially received within shaft 72 for translation and rotational movement therewith, para. [0068]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ross with the teachings of Sullivan to include an actuator mechanism that includes a drive shaft coupled to the actuator, wherein the actuator converts rotational motion from the motor drive to linear reciprocation motion of the drive shaft and wherein linear reciprocation motion of the drive shaft is transferred to the inner resecting sleeve via a coupling arm in order to provide an actuator mechanism for driving the inner sleeve that has been used within similar devices within the art and would have yielded the predictable result of driving the inner sleeve at the appropriate rate to provide tissue extraction.  
In reference to at least claim 3
Ross modified by Sullivan teaches a device according to claim 1. Sullivan further discloses wherein the inner resecting sleeve is positioned parallel to and laterally offset from a central longitudinal axis of the drive shaft (e.g. tubular member 77 is parallel to translation drive shaft 35 and laterally offset from a central axis of the translation drive shaft 35, Figs. 2A-2C).
In reference to at least claim 4
Ross modified by Sullivan teaches a device according to claim 1. Sullivan further discloses wherein the drive shaft is positioned coaxially with the actuator (e.g. translation drive shaft 35 is coaxial with translation assembly 61, Figs. 2A-2C).
In reference to at least claim 5
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses a heat exchanger disposed within the handle (e.g. channel 48 provides fluid communication between the aspiration line 50 and the inner channel 20 of the inner sleeve 18 – Col.4, ll. 58-60 and Fig.1, aspiration line 50 would inherently act as a heat exchanger to cool the hand piece 26, Fig. 1).
In reference to at least claim 6
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses wherein the inner resecting sleeve extends proximally within the handle to the heat exchanger (e.g. channel 48 provides fluid communication between the aspiration line 50 and the inner channel 20 of the inner sleeve 18 – Col. 4 ll. 58-60, Fig. 1). 
In reference to at least claim 7
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses wherein the heat exchanger is configured to use fluid extracted through the inner resecting sleeve to cool the motor drive (e.g. channel 48 provides fluid communication between the aspiration line 50 and the inner channel 20 of the inner sleeve 18 – Col.4, ll. 58-60 and Fig.1, aspiration line 50 would inherently act as a heat exchanger to cool the hand piece 26, Fig. 1).
In reference to at least claim 8
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses wherein the inner resecting sleeve extends through the heat exchanger (e.g. channel 48 provides fluid communication between the aspiration line 50 and the inner channel 20 of the inner sleeve 18 – Col. 4 ll. 58-60, Fig. 1).
In reference to at least claim 9
Ross modified by Sullivan teaches a device according to claim 1. Sullivan further discloses wherein a full reciprocation stroke includes an extending stroke in which the inner resecting sleeve moves from the window-open position to the window-closed position and a retracting stroke in which the inner resecting sleeve moves from the window-open position to the window-closed position (e.g. fully retracted distal end of tubular member 77 may be withdrawn sufficiently to permit tissue to enter window 89..in a fully advanced position distal end 92 of the tubular member may be positioned distally of the distal end of window 89, para. [0069]). 
In reference to at least claim 14
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses a controller that controls reciprocation of the inner sleeve (e.g. controller 166, 410 drives the motor 162, 404).
In reference to at least claim 17
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses wherein a controller is configured for locking the inner resecting sleeve in the window-closed position (e.g. an off detect circuit 88 which drives the motor 24 and moves the inner sleeve 18 to close the outer port 14 when the surgeon releases the foot pedal 72. Closing the outer port 14 prevents the residual vacuum of the system from pulling in the tissue when the cutter 10 has been inactivated, Col. 6, ll. 6-11).
In reference to at least claims 18-19
Ross modified by Sullivan teaches a device according to claim 1. Ross further discloses providing an RF electrode at a distal end thereof (e.g. Fig. 9; Col. 7, ll. 24-45). 

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,629,986 to Ross et al. (Ross) in view of US 2009/0270896 to Sullivan et al. (Sullivan) as applied to claim 9 further in view of US 2009/0088784 to DeBoer et al. (DeBoer) (previously cited). 
In reference to at least claim 10
Ross modified by Sullivan teaches a device according to claim 9. Ross further discloses the system including a variable cut rate limit control circuit (e.g. the system may include a variable cut rate limit control circuit that...allows the surgeon to control the motor speed of the cutter, Col. 5, II. 22-32 and 54-57; Col. 6, II. 16-20), therefore it is inherent that the controller is capable of selectable reciprocation rates including various speeds. Ross does not explicitly teach providing a variable reciprocation speed independent of changing rotational speed of the motor drive.
DeBoer teaches a selectable stroke cutter which discloses operating a cutter tip at variable speeds including one speed in a first direction and another speed in an another/opposite direction which discloses changing the cutting stroke independent of changing the speed of the motor (e.g. paragraphs[0005], [0049]-[0051]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the device of Ross modified by Sullivan with the teachings of DeBoer to include changing the cutting stroke independent of changing the speed of the motor in order to provide the predictable result of allowing variable cutting strokes that extend beyond the limited speed range of the motor drive. 
In reference to at least claims 11-13
Ross modified by Sullivan and DeBoer teaches a device according to claim 10. Ross further discloses a tissue extraction channel extending through the inner sleeve for extracting resected tissue (e.g. 20, Fig. 1) and further discloses the tissue extraction channel extending through the handle (e.g. 50, Fig. 1; 138, Fig. 8). MPEP §2114 states that apparatus claims must be structurally distinguishable from the prior art and further states that a manner of operating the device does not differentiate an apparatus claim from the prior art. Ross discloses the system including a channel for extraction of tissue extending through the inner sleeve; therefore it is at least obvious that the system is capable of dwelling for a certain time in order to allow the tissue to be extracted into the channel.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,629,986 to Ross et al. (Ross) in view of US 2009/0270896 to Sullivan et al. (Sullivan) as applied to claim 14 further in view of US 2010/0152533 to Mark (Mark) (previously cited).
In reference to at least claim 15
Ross modified by Sullivan teaches a device according to claim 14 but does not explicitly teach a probe wherein the controller allows the selection of locking the cutting sleeve in a partially extended position.
Mark teaches a tissue removal device for use with imaging devices in neurosurgical and spinal surgery applications which discloses a controller (e.g. controller 132, Fig. 21A) allows the selection of locking the cutting sleeve (e.g. inner cannula 76, Fig. 27) in a partially extended position (e.g. Fig. 27; Mark teaches that device 40 can be used as an aspiration wand. In those methods, the stop position of inner cannula distal end 79 may be adjusted to different locations within outer cannula opening 49 in order to adjust the level of aspiration supplied to a region of the anatomy proximate outer cannula opening 49. For example, stop positions may be selected that limit the percent open area of outer cannula opening 49 to 25%, 50%, or 75% of the total area of opening 49, paragraph [0096]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to further modify the device of Ross modified by Sullivan with the teachings of Mark to provide locking the cutting sleeve in a partially extended position in order to allow for optimization of the aspiration rate.
In reference to at least claim 16
Ross modified by Sullivan teaches a device according to claim 14 but does not explicitly teach a probe wherein the controller is configured to lock the cutting sleeve in the window open position. 
Mark teaches a tissue removal device for use with imaging devices in neurosurgical and spinal surgery applications which discloses a controller (e.g. controller 132, Fig. 21A) that allows the selection of a single retraction stroke and locking the cutting sleeve in the window open position (e.g. tissue cutting device 40 may be used as an aspiration wand without cutting any tissue. In these embodiments, the stop position of the inner cannula distal end 79 within outer cannula opening 49 determines the open area of the outer cannula 44 and therefore the aspiration levels that can be applied immediately adjacent outer cannula opening 49...the inner cannula stop position is user adjustable, Figs. 21A and 26; paragraph [0084]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the device of Ross modified by Sullivan with the teachings of Mark to provide a probe wherein the controller allows a single retraction stroke locking the cutting sleeve in the window open position in order to allow the probe to act as an aspiration wand.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,499,987. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims in the instant application and those within U.S. Patent No. 10,499,987 recite a tissue resecting device with a handle, elongated shaft with an outer sleeve and a reciprocating inner sleeve, a motor drive and an actuator in the handle to convert rotational motion from the motor drive to reciprocation motion of the inner sleeve with the only differences being that the claims within the instant application do not explicitly recite an arcuate slot being included in the actuator, i.e. the claims within the instant application are generic to the species claims recited within U.S. Patent No. 10,499,987, see claim chart below. The entire scope of the claims in the instant application falls within the scope of the claims within U.S. Patent No. 10,499,987. The species claims in U.S. Patent No. 10,499,987 fully anticipate the claimed genus in the instant application, therefore a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus, see MPEP 804.

Instant Application
U.S. Patent No. 10,499,987

1. (Original) A tissue resecting device, comprising:
a handle;
an elongate shaft extending from the handle, the elongate shaft including an outer sleeve and a reciprocating inner resecting sleeve disposed in the outer sleeve, wherein such reciprocation of the inner resecting sleeve moves a distal end of the inner resecting sleeve across a tissue- receiving window of the outer sleeve between window-open and window-closed positions;
a motor drive in the handle; and
an actuator in the handle coupled between the motor drive and the inner resecting sleeve to convert rotational motion from the motor drive to linear reciprocation motion of the inner resecting sleeve relative to the outer sleeve for reciprocating the inner resecting sleeve;
1.  A tissue resecting device comprising: a handle; an elongate shaft extending from the handle, the elongate shaft including an outer sleeve and a reciprocating inner resecting sleeve disposed in the outer sleeve, wherein such reciprocation of the inner resecting sleeve moves a distal end of the inner resecting sleeve across a tissue-receiving window of the outer sleeve between window-open and window-closed positions at a reciprocation speed; a motor drive in the handle; and an actuator in the handle coupled between the motor drive and the inner resecting sleeve to convert rotational motion from the motor drive to reciprocation motion of the inner resecting sleeve relative to the outer sleeve for reciprocating the inner resecting sleeve at the reciprocation speed, wherein the actuator is configured to vary the reciprocation speed within one full reciprocation stroke of the inner reciprocating sleeve independent of changing rotational speed of the motor drive; wherein the actuator includes an actuator body with an arcuate slot therein, wherein rotational motion from the motor drive rotates the actuator body; and wherein the inner resecting sleeve extends proximal of the actuator body and reciprocates relative thereto.
Fully anticipated
9. (Original) The tissue resecting device of claim 1, wherein a full reciprocation stroke includes an extending stroke in which the inner resecting sleeve moves from the window-open position to the window-closed position and a retracting stroke in which the inner resecting sleeve moves from the window-open position to the window-closed position.
2. The tissue resecting device of claim 1, wherein the full reciprocation stroke includes an extending stroke in which the inner resecting sleeve moves from the window-open position to the window-closed position and a retracting stroke in which the inner resecting sleeve moves from the window-open position to the window-closed position.
Fully anticipated
10. (Original) The tissue resecting device of claim 9, wherein the actuator is configured to vary a reciprocation speed of the inner resecting sleeve within one full reciprocation stroke of the inner resecting sleeve independent of changing rotational speed of the motor drive.
1. A tissue resecting device comprising: a handle; an elongate shaft extending from the handle, the elongate shaft including an outer sleeve and a reciprocating inner resecting sleeve disposed in the outer sleeve, wherein such reciprocation of the inner resecting sleeve moves a distal end of the inner resecting sleeve across a tissue-receiving window of the outer sleeve between window-open and window-closed positions at a reciprocation speed; a motor drive in the handle; and an actuator in the handle coupled between the motor drive and the inner resecting sleeve to convert rotational motion from the motor drive to reciprocation motion of the inner resecting sleeve relative to the outer sleeve for reciprocating the inner resecting sleeve at the reciprocation speed, wherein the actuator is configured to vary the reciprocation speed within one full reciprocation stroke of the inner reciprocating sleeve independent of changing rotational speed of the motor drive; wherein the actuator includes an actuator body with an arcuate slot therein, wherein rotational motion from the motor drive rotates the actuator body; and wherein the inner resecting sleeve extends proximal of the actuator body and reciprocates relative thereto.
Fully anticipated
11. (Original) The tissue resecting device of claim 10, wherein the inner resecting sleeve has a faster speed during the retracting stroke and a slower speed during the extending stroke.
3. The tissue resecting device of claim 2, wherein the inner resecting sleeve has a faster speed during the retracting stroke and a slower speed during the extending stroke.
Fully anticipated
12. (Original) The tissue resecting device of claim 9, wherein the inner resecting sleeve has a dwell time in a fully extended stroke position to thereby allow negative and/or positive pressures to move tissue through the inner resecting sleeve.
4. The tissue resecting device of claim 2, wherein the inner resecting sleeve has a dwell time in a fully extended stroke position to thereby allow negative and/or positive pressures to move tissue through the inner resecting sleeve.
Fully anticipated
13. (Original) The tissue resecting device of claim 12, wherein the dwell time is at least 0.1 second.
5. The tissue resecting device of claim 4, wherein the dwell time is at least 0.1 second.
Fully anticipated
14. (Original) The tissue resecting device of claim 1, further comprising a controller for controlling reciprocation of the inner resecting sleeve.
6. The tissue resecting device of claim 1, further comprising a controller for controlling reciprocation of the inner resecting sleeve.
Fully anticipated
15. (Original) The tissue resecting device of claim 14, wherein the controller is configured for locking the inner resecting sleeve in a partially extended position between the window-open position and the window-closed position.
7. The tissue resecting device of claim 6, wherein the controller is configured for locking the inner resecting sleeve in a partially extended position between the window-open position and the window-closed position.
Fully anticipated
16. (Original) The tissue resecting device of claim 14, wherein the controller is configured for locking the inner resecting sleeve in the window-open position.
8. The tissue resecting device of claim 6, wherein the controller is configured for locking the inner resecting sleeve in the window-open position.
Fully anticipated
17. (Original) The tissue resecting device of claim 14, wherein the controller is configured for locking the inner resecting sleeve in the window-closed position.
9. The tissue resecting device of claim 6, wherein the controller is configured for locking the inner resecting sleeve in the window-closed position.
Fully anticipated
18. (Original) The tissue resecting device of claim 14, wherein a distal end of the inner resecting sleeve includes an RF electrode having a first polarity and the outer sleeve serves as a return electrode having an opposite, second polarity.
10. The tissue resecting device of claim 6, wherein a distal end of the inner resecting sleeve includes an RF electrode having a first polarity and the outer sleeve serves as a return electrode having an opposite, second polarity.
Fully anticipated
19. (Original) The tissue resecting device of claim 18, wherein the RF electrode is configured to generate plasma for resecting tissue.
 11. The tissue resecting device of claim 10, wherein the RF electrode is configured to generate plasma for resecting tissue.
Fully anticipated



Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. Regarding priority, the language “independent of changing rotational speed of the motor device” was present within the original claims (e.g. claim 10) filed on 7/21/2017 within related application 15/656,386 and therefore was not considered new matter when the language was added to the specification on 7/23/2019 within application 15/656,386 since it was present within the original disclosure of application 15/656,386, however such language was not present within US Application No. 13/540396, therefore the priority statements made above are being maintained. Regarding the double patenting rejections, the double patenting rejections with regards to US Patent No. 9,737,362 have been re-consideration and upon further review of the patent claims have been withdrawn. Regarding the 103 rejections, applicant argues that there is no articulated reasoning with some rational underpinning to support the legal conclusion  of obviousness (pg. 12 of response filed on 3/8/2022), the examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ross discloses an outer sleeve (e.g. outer sleeve 150 with aspiration port 146, Fig. 9) and a reciprocating inner resecting sleeve disposed in the outer sleeve (e.g. inner sleeve 18 moves in an oscillating manner to cut tissue as shown in Figs. 3-4; Col. 4, II. 45-49), wherein such reciprocation of the inner resecting sleeve moves a distal end of the inner resecting sleeve across a tissue-receiving window of the outer sleeve between window-open and window-closed positions (e.g. inner sleeve 18 moves in an oscillating manner to cut tissue as shown in Figs. 3-4; Col. 4, II. 45-49) and an actuator in the handle coupled between the motor drive and the inner sleeve (e.g. 28/34, Fig. 1) to convert rotational motion from the motor drive to linear reciprocation motion of the inner resecting sleeve relative to the outer sleeve for reciprocating the inner resecting sleeve (e.g. Col. 4, II. 31 -48). Sullivan, in the same field of endeavor, discloses an outer sleeve (e.g. outer tubular member 76 with resection window 89, Figs. 1-2C) and a reciprocating inner resecting sleeve disposed in the outer sleeve (e.g. inner tubular member 77, Figs. 1-2C moves in an oscillating manner to cut tissue, para. [0065], [0068]-[0069]), wherein such reciprocation of the inner resecting sleeve moves a distal end of the inner resecting sleeve across a tissue-receiving window of the outer sleeve between window-open and window-closed positions (e.g. inner tubular member moves in an oscillating manner to cut tissue, para. [0065], [0068]-[0069]), and an actuator (e.g. translation assembly 61, Figs. 1-2C) in the handle coupled between the motor drive and the inner resecting sleeve to convert rotational motion from the motor drive to linear reciprocation motion of the inner resecting sleeve relative to the outer sleeve for reciprocating the inner resecting sleeve (e.g. translation assembly 61, Figs. 1-2C, rotational motion to linear reciprocation, para. [0062]-[0063]); wherein the inner resecting sleeve extends proximal of the actuator and reciprocates relative thereto (e.g. inner sleeve extends to a proximal end 91 that extends through translation assembly 61, Figs. 2A-2C, para. [0068]). Utilizing the combined teaches of Ross and Sullivan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ross with the teachings of Sullivan to include an actuator mechanism within the handle similar to the translation assembly disclosed within Sullivan so that the inner resecting sleeve extends proximal of the actuator and reciprocates relative thereto in order to provide an alternative actuator mechanism for driving the inner sleeve that has been used within similar devices within the art and would have yielded the predictable result of driving the inner sleeve at the appropriate rate to provide tissue extraction.  The translation assembly disclosed within Sullivan to include the inner resecting sleeve extends proximal of the actuator and reciprocates relative thereto would have been obvious to use within the device of Ross in order to provide an alternative actuator mechanism for driving the inner sleeve that has been used within similar devices within the art and would have yielded the predictable result of driving the inner sleeve at the appropriate rate to provide tissue extraction. Applicant further argues that improper hindsight was used when combining Ross and Sullivan (pg. 13 of response filed on 3/8/2022), the examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, Sullivan discloses an outer sleeve (e.g. outer tubular member 76 with resection window 89, Figs. 1-2C) and a reciprocating inner resecting sleeve disposed in the outer sleeve (e.g. inner tubular member 77, Figs. 1-2C moves in an oscillating manner to cut tissue, para. [0065], [0068]-[0069]), wherein such reciprocation of the inner resecting sleeve moves a distal end of the inner resecting sleeve across a tissue-receiving window of the outer sleeve between window-open and window-closed positions (e.g. inner tubular member moves in an oscillating manner to cut tissue, para. [0065], [0068]-[0069]), and an actuator (e.g. translation assembly 61, Figs. 1-2C) in the handle coupled between the motor drive and the inner resecting sleeve to convert rotational motion from the motor drive to linear reciprocation motion of the inner resecting sleeve relative to the outer sleeve for reciprocating the inner resecting sleeve (e.g. translation assembly 61, Figs. 1-2C, rotational motion to linear reciprocation, para. [0062]-[0063]); wherein the inner resecting sleeve extends proximal of the actuator and reciprocates relative thereto (e.g. inner sleeve extends to a proximal end 91 that extends through translation assembly 61, Figs. 2A-2C, para. [0068]). Utilizing the combined teaches of Ross and Sullivan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ross with the teachings of Sullivan to include an actuator mechanism within the handle similar to the translation assembly disclosed within Sullivan so that the inner resecting sleeve extends proximal of the actuator and reciprocates relative thereto in order to provide an alternative actuator mechanism for driving the inner sleeve that has been used within similar devices within the art and would have yielded the predictable result of driving the inner sleeve at the appropriate rate to provide tissue extraction. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792